Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.

Applicant Argues 
The Office cites to Yamakawa, and alleges that Yamakawa's binder reads on the claimed copolymer with (A) and (B) units. (See page 7 of the Office Action). Applicant respectfully traverses. 
Applicant respectfully submits that there is no motivation nor reasonable expectation of success in adding the copolymer of Yamakawa to the active material of Kasamatsu in order to arrive at the present claims to an active material. As disclosed repeatedly in Yamakawa, the copolymer which the Office alleges reads on the present claims is a binder for an electrode. (See page 7 of the Office Action and Abstract, paragraphs [0009], [0014], [0040], etc. of Yamakawa). In fact, the entire disclosure and invention of Yamakawa is directed to a binder. (See Title ("Binder for electrode..."), Abstract ("A polymer binder for an electrode is provided..."), and paragraph [0002] ("This invention relates to a binder for an electrode...") of Yamakawa). Yamakawa discloses that "An electrode most widely used for a lithium ion secondary battery has a structure such that an active material is supported on a collector by a binder." (See paragraph [0006] of Yamakawa (emphasis added). Thus, Yamakawa teaches that a binder is an entirely separate battery component, with an entirely different purpose than an active material. While the purpose of an active material is to chemically react in order to produce electrical energy in a battery, the purpose of a binder is simply to adhere the active material to the current collector. (See paragraph [0009] of Yamakawa). A POSA would not have motivation nor reasonable expectation of success in applying a compound used in a binder (which is designed to provide stable adhesion), to an active material (which is designed for the entirely different purpose of chemical reaction in a battery). 
Further, the binder of Yamakawa is not part of the claimed "negative electrode active material". Specifically, the polymer of the present application is a coating layer of the active material and thus will be present in the finished active material. In contrast, although Yamakawa's binder is eventually mixed with a finished active material to form an electrode slurry for application to a current collector, it is not included within the finished active material. (See paragraphs [0023]-[0024] of Yamakawa). For at least these reasons, Applicant respectfully submits that it would not be obvious to arrive at the present claims in view of the cited art and therefore requests withdrawal of the 103 Application No.: 15/746,322Docket No.: LGCHEM 3.3F-1258rejections, and allowance of the application. Alternatively, if any subsequent Office Action is issued, Applicant respectfully requests that this be a second non-final Office Action. 


Examiner respectfully disagrees
Although Yamakawa discloses a binder for an electrode, there is nothing in the claim to suggest that the nitrile-based monomer is present in the active material. The claim states: A composite negative electrode material comprising two or more coating layers, wherein the two or more coating layers comprise at least one polymer coating layer, wherein the polymer coating layer comprises a polyacrylic acid ester-based copolymer, wherein the polyacrylic acid ester-based copolymer comprises a copolymer of (B) a single material selected from the group consisting of a nitrile-based monomer. Claim 1 requires a composite negative electrode material comprising a nitrile-based monomer. Yamakawa discloses the use of a copolymer in a composite electrode material. Therefore, one of ordinary skill in the art would have the motivation in applying a compound used in a binder to the “composite negative electrode material” as stated in claim 1. 


Claim Rejections - 35 USC § 103

Claims 1, 4-6, 8, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kasamatsu et al. JP2013-134938 in view of Shin et al. KR2014-0140982, Okamoto et al. JP H08195197 and Yamakawa et al. (US 2002/0034686).

With respect to claim 1, Kasamatsu et al. discloses a second negative electrode material (composite negative electrode material) for a secondary battery [Abstract], the second negative electrode material (composite negative electrode material) comprising:
graphitized carbon/graphite particles (includes a graphene sheet) [0002-0003; Abstract]; and
a carbonized pitch coating and a water-soluble polymer coating (two or more coating layers) coated (formed on both sides) of the graphitized carbon/graphite particles (graphene sheet), [0013; 0042; 0044-0046] 
wherein the carbonized pitch coating and a water-soluble polymer coating (two or more coating layers) comprise a water-soluble polymer (at least one polymer coating layer) and a carbonized pitch coating (at least one pitch coating layer) [Abstract; 0044-0046], and
wherein the second negative electrode material (composite negative electrode material) which comprises graphite particles (graphene sheet) coated with the carbonized pitch coating and a water-soluble polymer coating includes the carbonized pitch such that the ratio of the carbonized pitch coating in the second negative electrode material particles (graphite coated with the carbonized pitch coating) is 1 to 10% by mass and
When the water-soluble polymer coating is further coated on the second negative electrode material particles (graphene coated with the carbonized pitch coating), the coating with the water-soluble polymer can be performed according to the coating method with the first negative electrode material particles [0046] therefore the ratio of the water-soluble polymer coating in the first negative electrode material particles (graphene coated with the water-soluble polymer coating) is 0.5 to 5% by mass, [0034] wherein the polymer coating layer comprising polyacrylic acid [0031-0032]
Given that the ratio of the carbonized pitch coating is 1 to 10% by mass of the coated graphite (graphene) [0046] and the ratio of the water-soluble polymer coating is 0.5 to 5% by mass of the coated graphite (graphene) [0034], therefore when including both coatings, as disclosed in [0044-0047], the carbonized pitch coating and a water-soluble polymer coating (two or more coating layers) are included in a weight ratio of 1.5% to 15% ((1%+0.5%) to (10%+5%)) and preferably 3% to 10% ((2.5%+0.5%) + (7.5% +2.5%)) which overlaps the claimed range of 1: greater than 0.01 to less than 0.1 such as 1:0.02-0.09 (2%-9%).
Therefore if the ratio of the carbonized pitch is 1% (within the range of 1 to 10%) and the ratio of the polymer is 1% (within the range of 0.5 to 5%), the total ratio of the two or more layers is 2% (the ratio of the graphene and the two or more coating layers being 1:0.02) which overlaps the claimed range of 1: greater than 0.01 to less than 0.1
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Kasamatsu et al. does not specifically disclose a graphene sheet or wherein the polymer coating layer comprises a polyacrylic acid ester-based copolymer or wherein the polyacrylic acid ester-based copolymer comprises a copolymer of (A) a (meth)acrylic acid ester-based monomer; and (B) a single material selected from the group consisting of an unsaturated carboxylic acid-based monomer, a vinyl-based monomer, and a nitrile-based monomer, or two or more monomers thereof.
Shin et al. discloses a composite negative electrode material for a secondary battery [Abstract], the composite negative electrode material comprising:
a graphene sheet [Abstract]; and
the graphene sheet surface coated with a pitch (coating layer formed on both sides of the graphene sheet) [Abstract; Page 4 Paragraph 2; Claims],
wherein the coating layer comprises one pitch coating layer (at least one pitch coating) [Abstract], 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the electrode material of Kasamatsu to include a graphene sheet as disclosed in Shin et al. in order to enhance cycle stability and enhanced life span properties. [Abstract]

Kasamatsu et al. does not disclose wherein the polymer coating layer comprises a polyacrylic acid ester-based copolymer or wherein the polyacrylic acid ester-based copolymer comprises a copolymer of (A) a (meth)acrylic acid ester-based monomer; and (B) a single material selected from the group consisting of an unsaturated carboxylic acid-based monomer, a vinyl-based monomer, and a nitrile-based monomer, or two or more monomers thereof.

Okamoto et al. discloses a negative electrode made of a carbon material covered with a acrylonitrile/methyl acrylate copolymer resin (polyacrylic acid-ester-based copolymer) coating material [Abstract; 0075; 0012; 0015; 0020-0025] comprising methyl acrylate ((meth)acrylic acid ester-based monomer) and acrylonitrile (a nitrile-based monomer).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the negative electrode material coating material of Kasamatsu et al. to include a polyacrylic acid-ester-based copolymer wherein the polyacrylic acid ester-based copolymer comprises a copolymer of (A) a (meth)acrylic acid ester-based monomer; and (B) a single material selected from the group consisting of an unsaturated carboxylic acid-based monomer, a vinyl-based monomer, and a nitrile-based monomer, or two or more monomers thereof, as disclosed in Okamoto et al., in order to allow for improved discharge capacity and efficiency. [0024]
Kasamatsu et al. does not disclose wherein the nitrile-based monomer comprises a single material selected from the group consisting of succinonitrile, sebaconitrile, fluoronitrile, chloronitrile, and methacrylonitrile, or a mixture of two or more thereof.

Yamakawa et al. discloses a polymer binder for a composite electrode material wherein the polymer binder comprises a  polyacrylic acid ester-based copolymer, wherein the polyacrylic acid ester-based copolymer comprises a copolymer of monofunctional ethylenically unsaturated carboxylic acid ester monomer giving structural units (a)( (A) a (meth)acrylic acid ester-based monomer) [Abstract; 0031]; and (c) structural units derived from a methacrylonitrile monomer ((B) a single material selected from the group consisting of a nitrile-based monomer) [Abstract], wherein the nitrile-based monomer comprises a single material selected from methacrylonitrile. [0033]. [0026-0038; 0033; 0057-0059; 0065; 0095-0098; 0118]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the resin of Kasamatsu et al. to include a resin including methacrylonitrile, as disclosed in Yamakawa et al., in order to allow for good characteristics at high temperatures. [0033]

With respect to claim 4, Kasamatsu et al. discloses the polymer coating layer comprising polyacrylic acid [0031-0032].
Kasamatsu et al. does not specifically disclose the polymer coating layer comprises a polyacrylic acid ester-based copolymer, wherein the polyacrylic acid ester-based copolymer comprises a copolymer of (A) a (meth)acrylic acid ester-based monomer; and (B) a single material selected from the group consisting of an unsaturated carboxylic acid-based monomer, a vinyl-based monomer, and a nitrile-based monomer, or two or more monomers thereof wherein the (meth)acrylic acid ester-based monomer (A) comprises a single material selected from the group consisting of methyl acrylate, ethyl acrylate, propyl acrylate, isopropyl acrylate, n-butyl acrylate, isobutyl acrylate, n-amyl acrylate, isoamyl acrylate, 2-ethylhexyl methacrylate, 2-ethylhexyl acrylate, 2-hydroxyethyl acrylate, methyl methacrylate, ethyl methacrylate, propyl methacrylate, isopropyl methacrylate, n-butyl methacrylate, isobutyl methacrylate, n-amyl methacrylate, isoamyl methacrylate, n-hexyl methacrylate, 2-hydroxyethyl methacrylate, and hydroxypropyl methacrylate, or a mixture of two or more thereof.
Okamoto et al. discloses a negative electrode made of a carbon material covered with a acrylonitrile/methyl acrylate copolymer (polyacrylic acid-ester-based copolymer) coating material [Abstract; 0075; 0012; 0015; 0020-0025] comprising methyl acrylate ((meth)acrylic acid ester-based monomer) and acrylonitrile (a nitrile-based monomer)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the negative electrode material coating material of Kasamatsu et al. to include a polyacrylic acid-ester-based copolymer comprising methyl acrylate, as disclosed in Okamoto et al., in order to allow for improved discharge capacity and efficiency. [0024]

With respect to claims 5-6, Kasamatsu et al. discloses the polymer coating layer comprising polyacrylic acid [0031-0032].
Note: Regarding claims 5-6, since claim 1 recites the unsaturated carboxylic acid-based monomer and a vinyl-based monomer in an alternative manner (i.e. “a single material selected from the group consisting of an unsaturated carboxylic acid-based monomer, a vinyl-based monomer, and a nitrile-based monomer, or two or more monomers thereof”), the unsaturated carboxylic acid-based monomer and a vinyl-based monomer are not positively required by claim 3 (as long as a nitrile-based monomer is present), it is noted that the teaching of Okamoto et al. showing the use of a nitrile-based monomer in a coating layer is sufficient to satisfy the claimed requirement as a whole.  Claims 5 & 6 fail to further positively distinguish the claim from the prior art as only these claims further limit options which are not necessarily present
With respect to claims 5-6, as the unsaturated carboxylic acid-based monomer and a vinyl-based monomer in an alternative manner are not positively required by claim 3 (as long as a nitrile-based monomer is present), claims 5 & 6 fail to further positively distinguish the claim from the prior art as only these claims further limit options which are not necessarily present
With respect to claim 8, Kasamatsu et al. discloses a second negative electrode material particles (composite negative electrode material) for a secondary battery [Abstract], the second negative electrode material (composite negative electrode material) comprising: graphitized carbon/graphite particles (includes a graphene sheet) [0002-0003; Abstract]; and
a carbonized pitch coating (first coating) coated (formed on both sides) of the graphitized carbon/graphite particles (graphene sheet),[0013; 0042; 0044-0046] and 
and a water-soluble polymer coating (second coating) coated to the surface of the pitch coated graphene (formed on the surface of the first coating layer) [Abstract; 0044-0046].

With respect to claim 10, Kasamatsu et al. discloses a carbonized pitch coating (first coating layer comprises a pitch coating layer) coated (formed on both sides) of the graphitized carbon/graphite particles (graphene sheet),[0013; 0042; 0044-0046] and 
and a water-soluble polymer coating (second coating comprising a polymer coating layer) coated to the surface of the pitch coated graphene (formed on the surface of the first coating layer) [Abstract; 0044-0046].

With respect to claim 11, Kasamatsu et al. discloses the composite negative electrode material further comprising at least one additive selected from the group consisting of a conductive agent and a binder. [0053-0054]

With respect to claim 17, Kasamatsu et al. discloses a negative electrode for a secondary battery, the negative electrode comprising a negative electrode collector and a negative electrode material mixture coated on the negative electrode collector [0059-0064] wherein the negative electrode material mixture comprises a second negative electrode material (composite negative electrode material) for a secondary battery [Abstract], the second negative electrode material (composite negative electrode material) comprising:
graphitized carbon/graphite particles (includes a graphene sheet) [0002-0003; Abstract]; and
a carbonized pitch coating and a water-soluble polymer coating (two or more coating layers) coated (formed on both sides) of the graphitized carbon/graphite particles (graphene sheet), [0013; 0042; 0044-0046] 
wherein the carbonized pitch coating and a water-soluble polymer coating (two or more coating layers) comprise a water-soluble polymer (at least one polymer coating layer) and a carbonized pitch coating (at least one pitch coating layer) [Abstract; 0044-0046], and
wherein the second negative electrode material (composite negative electrode material) which comprises graphite particles (graphene sheet) coated with the carbonized pitch coating and a water-soluble polymer coating includes the carbonized pitch such that the ratio of the carbonized pitch coating in the second negative electrode material particles (graphite coated with the carbonized pitch coating) is 1 to 10% by mass and 
When the water-soluble polymer coating is further coated on the second negative electrode material particles (graphene coated with the carbonized pitch coating), the coating with the water-soluble polymer can be performed according to the coating method with the first negative electrode material particles [0046] therefore the ratio of the water-soluble polymer coating in the first negative electrode material particles (graphene coated with the water-soluble polymer coating) is 0.5 to 5% by mass, [0034] wherein the polymer coating layer comprising polyacrylic acid [0031-0032].
Given that the ratio of the carbonized pitch coating is 1 to 10% by mass of the coated graphite (graphene) [0046] and the ratio of the water-soluble polymer coating is 0.5 to 5% by mass of the coated graphite (graphene) [0034], therefore when including both coatings, as disclosed in [0044-0047], the carbonized pitch coating and a water-soluble polymer coating (two or more coating layers) are included in a weight ratio of 1.5% to 15% ((1%+0.5%) to (10%+5%)) and preferably 3% to 10% ((2.5%+0.5%) + (7.5% +2.5%)) which overlaps the claimed range of 1:greater than 0.01 to less than 0.1 such as 1:0.02-0.09 (2%-9%).
Therefore if the ratio of the carbonized pitch is 1% (within the range of 1 to 10%) and the ratio of the polymer is 1% (within the range of 0.5 to 5%), the total ratio of the two or more layers is 2%  (the ratio of the graphene and the two or more coating layers being 1:0.02) which overlaps the claimed range of 1:greater than 0.01 to less than 0.1
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Kasamatsu et al. does not specifically disclose a graphene sheet or wherein the polymer coating layer comprises a polyacrylic acid ester-based copolymer or wherein the polyacrylic acid ester-based copolymer comprises a copolymer of (A) a (meth)acrylic acid ester-based monomer; and (B) a single material selected from the group consisting of an unsaturated carboxylic acid-based monomer, a vinyl-based monomer, and a nitrile-based monomer, or two or more monomers thereof.

Shin et al. discloses a negative electrode for a secondary battery, the negative electrode comprising:
a negative electrode collector; and
a negative electrode material mixture coated on the negative electrode collector [Page 2 paragraph 10],
wherein the negative electrode material mixture comprises a composite negative electrode material that comprises
a graphene sheet [Abstract]; and
the graphene sheet surface coated with a pitch (coating layer formed on both sides of the graphene sheet) [Abstract; Page 4 Paragraph 2; Claims],
wherein the coating layer comprises one pitch coating layer (at least one pitch coating) [Abstract], 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the electrode material of Kasamatsu to include a graphene sheet as disclosed in Shin et al. in order to enhance cycle stability and enhanced life span properties. [Abstract]

Okamoto et al. discloses a negative electrode made of a carbon material covered with a acrylonitrile/methyl acrylate copolymer (polyacrylic acid-ester-based copolymer) coating material [Abstract; 0075; 0012; 0015; 0020-0025] comprising methyl acrylate ((meth)acrylic acid ester-based monomer) and acrylonitrile (a nitrile-based monomer).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the negative electrode material coating material of Kasamatsu et al. to include a polyacrylic acid-ester-based copolymer wherein the polyacrylic acid ester-based copolymer comprises a copolymer of (A) a (meth)acrylic acid ester-based monomer; and (B) a single material selected from the group consisting of an unsaturated carboxylic acid-based monomer, a vinyl-based monomer, and a nitrile-based monomer, or two or more monomers thereof, as disclosed in Okamoto et al., in order to allow for improved discharge capacity and efficiency. [0024]
Kasamatsu et al. does not disclose wherein the nitrile-based monomer comprises a single material selected from the group consisting of succinonitrile, sebaconitrile, fluoronitrile, chloronitrile, and methacrylonitrile, or a mixture of two or more thereof.

Yamakawa et al. discloses a polymer binder for a composite electrode material wherein the polymer binder comprises a  polyacrylic acid ester-based copolymer, wherein the polyacrylic acid ester-based copolymer comprises a copolymer of monofunctional ethylenically unsaturated carboxylic acid ester monomer giving structural units (a)( (A) a (meth)acrylic acid ester-based monomer) [Abstract; 0031]; and (c) structural units derived from a methacrylonitrile monomer ((B) a single material selected from the group consisting of a nitrile-based monomer) [Abstract], wherein the nitrile-based monomer comprises a single material selected from methacrylonitrile. [0033]. [0026-0038; 0033; 0057-0059; 0065; 0095-0098; 0118]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the resin of Kasamatsu et al. to include a resin including methacrylonitrile, as disclosed in Yamakawa et al., in order to allow for good characteristics at high temperatures. [0033]


With respect to claim 18, Kasamatsu et al. discloses a lithium secondary battery comprising: a positive electrode; a negative electrode; a separator disposed between the positive electrode and the negative electrode; and an electrolyte solution [0060-0064], wherein the negative electrode comprises the negative electrode comprising a second negative electrode material (composite negative electrode material) for a secondary battery [Abstract], the second negative electrode material (composite negative electrode material) comprising:
graphitized carbon/graphite particles (includes a graphene sheet) [0002-0003; Abstract]; and
a carbonized pitch coating and a water-soluble polymer coating (two or more coating layers) coated (formed on both sides) of the graphitized carbon/graphite particles (graphene sheet), [0013; 0042; 0044-0046] 
wherein the carbonized pitch coating and a water-soluble polymer coating (two or more coating layers) comprise a water-soluble polymer (at least one polymer coating layer) and a carbonized pitch coating (at least one pitch coating layer) [Abstract; 0044-0046], and
wherein the second negative electrode material (composite negative electrode material) which comprises graphite particles (graphene sheet) coated with the carbonized pitch coating and a water-soluble polymer coating includes the carbonized pitch such that the ratio of the carbonized pitch coating in the second negative electrode material particles (graphite coated with the carbonized pitch coating) is 1 to 10% by mass and 
When the water-soluble polymer coating is further coated on the second negative electrode material particles (graphene coated with the carbonized pitch coating), the coating with the water-soluble polymer can be performed according to the coating method with the first negative electrode material particles [0046] therefore the ratio of the water-soluble polymer coating in the first negative electrode material particles (graphene coated with the water-soluble polymer coating) is 0.5 to 5% by mass, [0034] wherein the polymer coating layer comprising polyacrylic acid [0031-0032].
Given that the ratio of the carbonized pitch coating is 1 to 10% by mass of the coated graphite (graphene) [0046] and the ratio of the water-soluble polymer coating is 0.5 to 5% by mass of the coated graphite (graphene) [0034], therefore when including both coatings, as disclosed in [0044-0047], the carbonized pitch coating and a water-soluble polymer coating (two or more coating layers) are included in a weight ratio of 1.5% to 15% ((1%+0.5%) to (10%+5%)) and preferably 3% to 10% ((2.5%+0.5%) + (7.5% +2.5%)) which overlaps the claimed range of 1:greater than 0.01 to less than 0.1 such as 1:0.02-0.09 (2%-9%).
Therefore if the ratio of the carbonized pitch is 1% (within the range of 1 to 10%) and the ratio of the polymer is 1% (within the range of 0.5 to 5%), the total ratio of the two or more layers is 2% (the ratio of the graphene and the two or more coating layers being 1:0.02) which overlaps the claimed range of 1: greater than 0.01 to less than 0.1
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Kasamatsu et al. does not specifically disclose a graphene sheet or wherein the polymer coating layer comprises a polyacrylic acid ester-based copolymer or wherein the polyacrylic acid ester-based copolymer comprises a copolymer of (A) a (meth)acrylic acid ester-based monomer; and (B) a single material selected from the group consisting of an unsaturated carboxylic acid-based monomer, a vinyl-based monomer, and a nitrile-based monomer, or two or more monomers thereof.
Shin et al. discloses a lithium secondary battery [Page 2] comprising: a positive electrode [Page 2];
a negative electrode [Page 2];
a separator disposed between the positive electrode and the negative electrode [Page 2]; and an electrolyte solution [Page 2],
wherein the negative electrode comprises a negative electrode collector; and
a negative electrode material mixture coated on the negative electrode collector [Page 2 paragraph 10],
wherein the negative electrode material mixture comprises a composite negative electrode material that comprises 
a graphene sheet [Abstract]; and
the graphene sheet surface coated with a pitch (coating layer formed on both sides of the graphene sheet) [Abstract; Page 4 Paragraph 2; Claims],
wherein the coating layer comprises one pitch coating layer (at least one pitch coating) [Abstract], 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the electrode material of Kasamatsu to include a graphene sheet as disclosed in Shin et al. in order to enhance cycle stability and enhanced life span properties. [Abstract]
Okamoto et al. discloses a negative electrode made of a carbon material covered with a acrylonitrile/methyl acrylate copolymer (polyacrylic acid-ester-based copolymer) coating material [Abstract; 0075; 0012; 0015; 0020-0025] comprising methyl acrylate ((meth)acrylic acid ester-based monomer) and acrylonitrile (a nitrile-based monomer).
Therefore it would have been obvious to one of ordinary skill in the art  before the effective filing date of the invention to have modified the negative electrode material coating material of Kasamatsu et al. to include a polyacrylic acid-ester-based copolymer wherein the polyacrylic acid ester-based copolymer comprises a copolymer of (A) a (meth)acrylic acid ester-based monomer; and (B) a single material selected from the group consisting of an unsaturated carboxylic acid-based monomer, a vinyl-based monomer, and a nitrile-based monomer, or two or more monomers thereof, as disclosed in Okamoto et al., in order to allow for improved discharge capacity and efficiency. [0024]
Kasamatsu et al. does not disclose wherein the nitrile-based monomer comprises a single material selected from the group consisting of succinonitrile, sebaconitrile, fluoronitrile, chloronitrile, and methacrylonitrile, or a mixture of two or more thereof.

Yamakawa et al. discloses a polymer binder for a composite electrode material wherein the polymer binder comprises a  polyacrylic acid ester-based copolymer, wherein the polyacrylic acid ester-based copolymer comprises a copolymer of monofunctional ethylenically unsaturated carboxylic acid ester monomer giving structural units (a)( (A) a (meth)acrylic acid ester-based monomer) [Abstract; 0031]; and (c) structural units derived from a methacrylonitrile monomer ((B) a single material selected from the group consisting of a nitrile-based monomer) [Abstract], wherein the nitrile-based monomer comprises a single material selected from methacrylonitrile. [0033]. [0026-0038; 0033; 0057-0059; 0065; 0095-0098; 0118]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the resin of Kasamatsu et al. to include a resin including methacrylonitrile, as disclosed in Yamakawa et al., in order to allow for good characteristics at high temperatures. [0033]




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRAN QURAISHI AKHTAR/Examiner, Art Unit 1723